                                            Case 3:21-cv-01296-JD Document 6 Filed 04/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCAR AMEZCUA CABRERA,                             Case No. 21-cv-01296-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER FOR RESPONDENT TO
                                                 v.                                         SHOW CAUSE
                                   9

                                  10     KEN CLARK,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Oscar Cabrera, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  14   to 28 U.S.C. § 2254. Petitioner was convicted in Santa Cruz County, which is in this district, so

                                  15   venue is proper here. See 28 U.S.C. § 2241(d). He has paid the filing fee.

                                  16                                            BACKGROUND

                                  17          Petitioner was found guilty by a jury of murder for the benefit of a criminal street gang.

                                  18   People v. Cabrera, No. H044409, 2019 WL 2723175, at *1 (Cal. Ct. App. June 28, 2019). The

                                  19   trial court found that petitioner had prior convictions and sentenced him to life in prison without

                                  20   the possibility of parole. Id. The California Court of Appeal affirmed the conviction. Id. The

                                  21   California Supreme Court denied review. Petition at 3.

                                  22                                              DISCUSSION

                                  23          STANDARD OF REVIEW

                                  24          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  25   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  27   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  28   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                            Case 3:21-cv-01296-JD Document 6 Filed 04/07/21 Page 2 of 3




                                   1   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   2   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   3   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   4   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   5   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   6   688, 689 (1st Cir. 1970)).

                                   7           LEGAL CLAIMS
                                   8           As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred in

                                   9   admitting a dying declaration from the victim into evidence; and (2) his rights were violated due to

                                  10   outrageous governmental conduct during the investigation that requires reversal or in the

                                  11   alternative the trial court erred by not excluding the related evidence. Liberally construed, these

                                  12   claims are sufficient to require a response.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14           1.      The clerk shall serve by electronic mail a copy of this order on the Attorney

                                  15   General of the State of California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a

                                  16   copy of this order on petitioner by regular mail. Respondent can view the petition on the

                                  17   electronic docket (Docket No. 1).

                                  18           2.      Respondent shall file with the Court and serve on petitioner, within sixty (60) days

                                  19   of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  20   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  21   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  22   trial record that have been transcribed previously and that are relevant to a determination of the

                                  23   issues presented by the petition.

                                  24           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  25   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                  26           3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  27   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  28   2254 Cases. If respondent files such a motion, it is due sixty (60) days from the date this order is
                                                                                            2
                                            Case 3:21-cv-01296-JD Document 6 Filed 04/07/21 Page 3 of 3




                                   1   entered. If a motion is filed, petitioner shall file with the Court and serve on respondent an

                                   2   opposition or statement of non-opposition within twenty-eight (28) days of receipt of the motion,

                                   3   and respondent shall file with the Court and serve on petitioner a reply within fourteen (14) days

                                   4   of receipt of any opposition.

                                   5          4.      Petitioner is reminded that all communications with the Court must be served on

                                   6   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                   7   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                   8   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   9   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  10   1997) (Rule 41(b) applicable in habeas cases).

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 7, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     JAMES DONATO
                                  15                                                                 United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
